 

Exhibit 10.2

 

Execution Copy

 

REAL ESTATE PURCHASE AGREEMENT

 

THIS REAL ESTATE PURCHASE AGREEMENT (“Agreement”) is made this 16th day of
February, 2015 (“Effective Date”), by and between ANDERSON INVESTMENT
MANAGEMENT, INC. (hereinafter referred to as “Seller”), and THERMOCAST
ACQUISTION CORP., a Delaware corporation (hereinafter referred to as
“Purchaser”).

 

WHEREAS, Seller and Purchaser are entering into an Asset Purchase Agreement
dated of even date herewith (the “APA”), under the terms of which Purchaser will
acquire substantially all of the assets of Seller, including the Real Property
as defined herein.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, Seller and Purchaser agree as follows:

 

1.            Real Property. Seller hereby agrees to sell and convey to
Purchaser, and Purchaser agrees to purchase from Seller, certain real property,
together with all buildings, improvements, easements and appurtenant rights and
privileges, owned by Seller and situated in the City of Canton, County of
Cherokee and State of Georgia, commonly known as 189 Etowah Industrial Court, as
more particularly described on Exhibit “A” attached hereto and made a part
hereof (hereinafter referred to as the “Real Property”).

 

2.            Purchase Price. Purchaser agrees to pay to Seller as the purchase
price of the Real Property the sum of Three Million Eight Hundred Thousand
Dollars ($3,800,000) (“Purchase Price”), payable at Closing, as defined below.

 

3.            Closing/Closing Date. The consummation of the transactions
contemplated by this Agreement shall be referred to as the “Closing”. Closing
shall occur not later than thirty (30) days following the satisfaction of the
conditions to Purchaser’s performance set forth in Paragraph 9 of this
Agreement, such date being hereinafter referred to as the “Closing Date”, time
being of the essence. The Closing Date may be extended or accelerated by mutual
agreement in advance and in writing between Seller and Purchaser. Closing shall
occur in escrow with a title company to be selected by Purchaser (“Title
Company”) which shall also serve as escrow agent for the transactions described
herein. This Agreement shall serve as escrow instructions, subject to the usual
conditions of acceptance of escrow, insofar as the same are not inconsistent
with any of the terms hereof.

 

4.            Due Diligence Period. Within fifteen (15) days after the execution
of this Agreement by both parties, Seller shall deliver to Purchaser copies of
all documents in its possession concerning the Real Property including, without
limitation, title reports, surveys, environmental reports and engineering and
structural reports (the “Due Diligence Documents”). Purchaser shall have a
period of forty-five (45) days following Purchaser’s receipt of the Due
Diligence Documents (the “Due Diligence Period”) within which to (i) obtain a
commitment for a mortgage loan which is satisfactory to Purchaser, and (ii)
examine the Real Property, obtain a title commitment and survey, and perform all
inspections and audits and obtain all reports with respect thereto, including,
without limitation, environmental and building inspections, which Purchaser
deems necessary or advisable in its sole discretion. In the event that Purchaser
(i) cannot obtain a commitment for a mortgage loan which is satisfactory to
Purchaser, or (ii) discovers any conditions which, in Purchaser’s sole
discretion, would adversely affect its use or enjoyment of the Real Property
(including title matters), Purchaser may terminate this Agreement by written
notice to Seller, and the parties shall be released from any obligations
hereunder.

 

   

 

 

5.            Deed. Seller shall convey marketable fee simple title to the Real
Property to Purchaser by limited warranty deed (the “Deed”), free and clear of
all liens and encumbrances except (i) real estate taxes and assessments which
are not yet due and payable; (ii) zoning ordinances, if any; and (iii)
restrictions, conditions, reservations and easements of record not objected to
by Purchaser (collectively, “Permitted Exceptions”). At the Closing Purchaser
shall be entitled to receive an ALTA Owner’s Fee Policy of Title Insurance (the
“Title Policy”) issued by the Title Company insuring title to the Real Property
to be good in Purchaser as of the filing of the Deed for record, subject only to
the Permitted Exceptions.

 

6.            Prorations. Seller shall be solely responsible for payment of any
delinquent real estate taxes and assessments, including any penalties or
interest related thereto. Current real estate taxes and assessments, both
general and special, shall be prorated as of the Closing Date, upon the basis of
a calendar year using the amount shown on the last available tax duplicate.

 

7.            Closing Costs. Purchaser shall pay the transfer taxes in
connection with the conveyance of the Real Property, recording fees for the
release of any liens or mortgages presently encumbering the Real Property, the
cost of the commitment for the Title Policy, the fee for recording the Deed,
recording charges for any mortgage placed on the Real Property by Purchaser, the
cost of a loan policy of title insurance required by Purchaser’s lender, if any,
any special endorsements to the Title Policy or loan policy, if applicable, and
all non-title costs related to Purchaser’s inspection of the Real Property.

 

8.            Possession. Seller shall deliver possession of the Real Property
to Purchaser on the Closing Date.

 

9.            Conditions to Purchaser’s Performance. The obligations of
Purchaser hereunder are subject to the following conditions, any of which may be
waived by Purchaser in writing (and solely with respect to 9(e) a mutually
waiver executed by both Seller and Purchaser):

 

(a)          The representations and warranties of Seller set forth in paragraph
10 shall be true and correct in all material respects on the Closing Date;

 

(b)          All obligations of Seller hereunder to be performed at or prior to
the Closing Date have been or can and will be performed as of the Closing Date;

 

(c)          Purchaser shall have obtained a commitment for a mortgage loan
which is satisfactory to Purchaser;

 

 2 

 

 

(d)          Purchaser shall have approved the commitment for the Title Policy,
and have been satisfied with all of its inspections of the Real Property in
accordance with Paragraph 5 above; and

 

(e)          The closing of the transactions contemplated by the APA shall occur
contemporaneously and as a condition to the closing of the transactions
contemplated by this Agreement.

 

10.  Seller’s Representations and Warranties. Seller represents and warrants to
Purchaser that:

 

(a)          Seller has full power, authority and legal right to enter into this
Agreement and to consummate the transactions contemplated hereby;

 

(b)          Prior to the Closing Date, Seller shall not enter into any
agreements of any kind whatsoever, or grant any rights or privileges, with
respect to the Real Property, without the prior written consent of the
Purchaser;

 

(c)          Seller is the fee simple owner of the Real Property, and no other
party has any claim to the Real Property by reason of any purchase and sale
agreement, option to purchase, right of first refusal, land installment
contract, or other similar agreement or instrument, and Seller has no knowledge
of any claim to the Real Property by adverse possession or other prescriptive
right;

 

(d)         There are no suits, actions or proceedings pending or, to the best
of Seller’s knowledge, contemplated against or concerning the Real Property and
no governmental authority has claimed or given notice of any increased taxes or
assessments relating to the Real Property;

 

(e)          Seller has no knowledge of any pending or threatened condemnation
or similar proceeding affecting the Real Property, or any portion thereof, and
Seller has no knowledge of any pending public improvements in, about or outside
the Real Property which will in any manner affect access to the Real Property or
any portion of the Real Property, nor is Seller aware that any such proceedings
or improvements are presently contemplated;

 

(f)          There are no parties in possession of any portion of the Real
Property except for Seller and its affiliated parties;

 

(g)          Seller has not entered into any private restrictions or conditions
by deed, contract, or agreement affecting the Real Property which will not
appear in the commitment for the Title Policy;

 

 3 

 

 

(h)          Seller has not stored any Toxic Substances or Hazardous Substances
(as such terms are defined in any federal, state or municipal environmental
laws, regulations or ordinances) on the Real Property;

 

(i)           Seller has not disposed of any Toxic Substances or Hazardous
Substances (as such terms are defined in any federal, state or municipal
environmental laws, regulations or ordinances) on the Real Property, and no
portion of the Real Property is contaminated by or contains any Toxic Substances
or Hazardous Substances;

 

(j)           Seller has complied in all material respects with all applicable
laws and zoning ordinances in conjunction with the ownership, use, management
and operation of the Real Property.

 

11.          Purchaser’s Representations and Warranties. Purchaser hereby
represents and warrants to Seller as follows:

 

(a)          Purchaser shall form a limited liability company to take title to
the Real Property, which will be in full force and effect under the laws of the
State of Ohio as of the Closing Date;

 

(b)          Purchaser and all persons executing this Agreement on behalf of
Purchaser, have full capacity, right, power and authority to execute, deliver
and perform this Agreement and all documents to be executed by Purchaser
pursuant hereto.

 

12.          Damage/Casualty. If, prior to the Closing Date, all or any portion
of the Real Property shall be (i) destroyed or damaged by fire or any other
hazard or casualty, or (ii) condemned or taken by any public or governmental
authority, Seller shall immediately notify Purchaser in writing. Purchaser may
then terminate this Agreement by written notice to Seller, and the parties shall
be released from all further obligations under this Agreement.

 

13.          No Liabilities Assumed. Except as otherwise provided in this
Agreement, the parties expressly acknowledge and agree that Purchaser shall
assume no liabilities of Seller in connection with the transactions contemplated
by this Agreement.

 

14.          Successors and Assigns. The terms and conditions of this Agreement
shall survive Closing and be binding upon, and inure to the benefit of, the
parties hereto and their respective successors and assigns.

 

15.          Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and either party hereto may execute this Agreement by signing one or
more counterparts.

 

16.          Brokers. Each party represents and warrants that it has not engaged
a broker and has no agreement, arrangement or understanding with any broker in
connection with this Agreement, the APA or the transactions contemplated hereby
or thereby.

 

 4 

 

 

17.         Survival. The terms, conditions, representations and
indemnifications herein contained shall survive for one (1) year following the
Closing Date and the delivery of possession of the Real Property, and shall not
be merged into the Deed.

 

18.         Entire Agreement. This Agreement shall be deemed to contain all of
the terms and conditions agreed upon, it being understood that there are no
outside representations or oral agreements.

 

19.         Escrow Conditions. This Agreement shall serve as escrow instructions
for the Title Company, and may be supplemented by additional escrow instructions
from the parties prior to the Closing, so long as such additional instructions
do not conflict with this Agreement.

 

20.         Notices. Any notice request, information, or other communication to
be given hereunder to either of the parties by the other shall be in writing and
shall be deemed to have been delivered upon personal delivery and receipt, or on
the next business day after being deposited with a nationally recognized
overnight delivery service or upon receipt by facsimile (provided a hard copy is
personally delivered or deposited with overnight delivery for the next business
day), or upon first attempted delivery after being deposited in the first class
U.S. mail, postage prepaid, registered or certified mail, return receipt
requested, as follows:

 

If to Seller:

 

189 Etowah Industrial Court

Canton, Georgia 30114

Attn: Mr. Mark Anderson

Electronic mail: mark_anderson@thermocastsinks.com

 

with a copy to:

 

Blasingame, Burch, Garrard & Ashley, P.C.

440 College Avenue, Suite 320

P.O. Box 832

Athens, Georgia 30603

Attn: Thomas H. Rogers, Jr.

Electronic mail: thr@bbgbalaw.com

 

or if to Purchaser, at:

 

Banyan Rail Services, Inc.

2255 Glades Road

Suite 342-W

Boca Raton, FL 33431

Attn: Jon Ryan

Electronic mail: jon.ryan@banyanrail.net

 

 5 

 

 

with a copy to:

 

Kohrman Jackson & Krantz P.L.L.

One Cleveland Center, 20th Floor

1375 East 9th Street

Cleveland, Ohio 44114

Attn: Christopher J. Hubbert, Esq.

Electronic mail: cjh@kjk.com

 

or such other addresses as Purchaser or Seller may advise each other in writing.

 

21.         Access to Real Property. From and after the Effective Date, Seller
agrees to permit Purchaser and Purchaser’s designees reasonable access to the
Real Property for the purpose of making reports, surveys, tests, measurements,
investigations and inspections as contemplated by this Agreement. Purchaser
shall indemnify, defend and hold harmless Seller from and against any liability,
loss, damage, claim, fee, cost or expense, including reasonable attorney’s fees
which may have resulted or may result from any such entry upon or inspection of
the Real Property and Purchaser shall restore the Real Property to its condition
prior to such entry or inspection. The foregoing obligation of Purchaser shall
survive the termination of this Agreement.

 

22.         Section Headings. All section headings and other titles and captions
herein are for convenience only, do not form a substantive part of this
Agreement, and shall not restrict or enlarge any substantive provisions of this
Agreement.

 

23.         Pronouns. All pronouns and any variations thereof shall be deemed to
refer to the masculine, feminine, neuter, singular or plural, as the identity of
the person or persons may require.

 

24.         Assignment. Purchaser may assign this Agreement and its rights,
obligations and benefits hereunder to any to be formed entity that is
wholly-owned by Purchaser’s affiliate Banyan Rail Services Inc.

 

25.         Time of Performance. With regard to all dates and time periods set
forth or referred to in this Agreement, time is of the essence.

 

26.         Confidentiality. The parties shall keep the terms of this Agreement
in strict confidence, and shall not disclose the terms hereof except as may be
required by law, or in order to perform their respective obligations hereunder.

 

 6 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date(s) set forth below.

 

SELLER:   PURCHASER:       ANDERSON INVESTMENT   THERMOCAST ACQUISITION CORP.
MANAGEMENT, INC.               By: /s/ Mark Anderson   By: /s/ Jon Ryan        
  Title: Sole Member   Title: CEO           Date: 02/16/2016   Date: 02/16/2016

 

 7 

 